Citation Nr: 0005028	
Decision Date: 02/25/00    Archive Date: 03/07/00

DOCKET NO.  92-22 102	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

Entitlement to an increased evaluation for hypertensive 
arteriosclerotic heart disease, currently evaluated as 60 
percent disabling.

Entitlement to a compensable evaluation for bilateral hearing 
loss.

Entitlement to a compensable evaluation for cholecystectomy.

Entitlement to a compensable evaluation for hemorrhoids.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Service


ATTORNEY FOR THE BOARD

M.G. Mazzucchelli, Counsel


INTRODUCTION

The veteran had over 20 years of active service ending in 
retirement in April 1982.  This appeal originally arises from 
a December 1991 rating decision of the Department of Veterans 
Affairs (VA), Atlanta, Georgia, regional office (RO). 

In July 1993, the Board of Veterans' Appeals (Board) remanded 
the case for additional development.  


REMAND

The veteran was scheduled for a Travel Board hearing before 
the undersigned at Atlanta, Georgia, on September 15, 1999.  
Two days prior to the hearing, the veteran contacted his 
representative and requested that the hearing be rescheduled 
since the veteran had just been released from the hospital.  
The veteran subsequently submitted a statement dated 
September 17, 1999 which indicated that he had attempted to 
reschedule the hearing because his community was evacuated as 
a result of a hurricane.  

In December 1999, the undersigned granted the veteran's 
motion for a new hearing under 38 C.F.R. § 20.704(c) (1999) 
based on good cause shown.

The Board also notes that in a September 1999 statement, the 
veteran indicated that he was granted Social Security 
Administration benefits in approximately 1991.  

To ensure full compliance with due process requirements, the 
case is REMANDED to the regional office (RO) for the 
following development:

The RO should schedule a hearing before a 
traveling section of the Board in 
Atlanta, Georgia.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	BETTINA S. CALLAWAY
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).




